depariment of the treasury person to contact employee id number tel fax refer reply to in re eo revocation form required to be filed tax period s ended last date for filing a petition with the united_states tax_court apr internal_revenue_service appeals_office release number release date date jan uil a b cc certified mail legend dear this is a final adverse determination as to your exempt status under sec_501 of the internal_revenue_code irc recognition of your exemption under sec_501 is revoked effective date if you decide to contest this determination under the declaratory_judgment provisions of code sec_7428 a petition to the united_states tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia must be filed within days from the date this determination was mailed to you contact the clerk of the appropriate court for rules for filing petitions for declaratory_judgment to secure a petition from the united_states tax_court write to the united_states tax_court second street n w washington d c our adverse determination was made for the following reason a ‘tantial part of your activities consists of providing down payment assistance to to finance the assistance you rely on home sellers and other real-estate uyers iusinesses that benefit from these down payment assistance transactions this ccnsicerec é sutstantia non-exeme curpcse in bochic vour cpératiors further the crivateé interests cf the persons tnat finence your activities accerdingly you have faiiec ic establish that vou are operatec exclusively for exempt furecses described ir sec_501 c anc treas rec sec_1 c -1 contributions tc your organization are not deductible under code sec_176 you are required to file federal_income_tax returns on form_1120 for any years which are still open under the statute_of_limitations based on the information you furnished it appears that returns should be filed beginning with the year ending december you should file any returns due for these years or later years with the internal_revenue_service center cincinnati oh as applicable for processing of income_tax returns will not be delayed because you have filed a petition for a declaratory_judgment under code sec_7428 if you have questions about this letter you may write to or call the contact person whose name telephone number and irs address are shown on the first page of this if you write please include your telephone number the best time for us to call you if we need more information and a copy of this letter to help us identify your account keep the original letter for your records if you prefer to call and the telephone number is outside your local calling area there will be a long distance charge to you you also have the right to contact the office_of_the_taxpayer_advocate you can call and ask for taxpayer_advocate assistance or you can contact the nearest taxpayer_advocate office by calling or writing to local taxpayer_advocate n robinson stop okc oklahoma city ok taxpayer_advocate assistance is not a substitute for established irs procedures such letter proper handling if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely appeals team manager cc d i z py iz nn z e é g e r v f f w nene tax exempt anc government entities division org address defartment of the treasury internal_revenue_service mc 4923ch sdollar_figure dearborn street room chicago il taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative ppéal is available to you within the irs regarding the issue that was the subject of the technical_advice letter catalog number 24809f if we do not hear trom you within gays from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims count or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance f you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you thank you for your cooperation f you write please provide a telephone number and enclosures publication publication report of examination sincerely vicki l hansen acting director eo examination letter catélog number 34809f or s6- a name of taxpaver org le separ i ae ee ege sti rete nuadheny explanation of jtems schedule ne c exnibr ycar penod endec bonmxil ecent org crganizatior mame ftate state cc-2 f company company compan freezcen freside- xx date adagress addrece ercker ercke r city city cc-2 cc-r2 issue whether org operated exclusively for x empt purposes within meaning of ilr c sec_5c1 c facts overview org org or organization 4s a state not-for- profit corporation incorporated on october 2ckx president is the organization’s founder and president the organization’s address is address city state on october 20xx org applied under penalties of perjury for recognition as an organization entitled to tax-exempt status under ilr c sec_501 on form_1023 application_for exemption on april 20xx based on the information provided in its application_for exemption and in subsequent correspondence between the organization and internal_revenue_service irs and on the assumpuon that org would operate in the manner represented in its application the irs recognized org as of apnil 20xx as a tax-exempt_organization as the correspondence referred to above discussed org’s intention to provide gifts to those in need of assistance for the down payment or closing costs needed to purchase a home in that correspondence the organization explicitly stated descnbed in sec_501 individuals to enjoy the benefits and stability that home ownership offers org’s program will fulfill this mission by providing assistance to individuals who will pnmanly be low income individuals to be uulized for down payment and closing costs for the purchase of since october 27xx org has romoted and operated a down pavment assistance dpa program for house buvers under which ji provides funds to the buvers to use as their down payment or for closing costs and collects the same amount plus an additional fee from the house sellers as more fully descnbed below under org's program down payment assistance was provided for all types of housing loan programs including federally insured mortgages tc pay ae0 op pron ee form 886-a rev de partment of the treasun - internal_revenue_service page -1 ‘orr a ‘name of taxpaver orc exp - as lanation of items scneawe ne cr e ranp cc pxrgr year’ period endec es le c di january buyers whether first time or not furthermore the dewn payment assistance was provided without anv income or asset limitations as noted in the organization's correspondence dated responding to the irs's request for a list of its cnteria an income guidelines when considering applicants for its program there is no income guidelines requirement in connecuon with the org program however a copy of the program materials describing the entena for applicants of org’s program is attached hereto as exhibit d application_for recognition of tax-exempt status as discussed above on october xx org filed its application_for exemption in the application org stated that its purpose was to ideline at di nee - - - operate a program which makes gifts to individuals that desire to purchase a home but do not have the required funds related to the home purchase typically these gifts will be made in connection with fha loans and org intends for this program to meet hud fha requirements however org wil also provide gifts to individuals using conventional financing if applicable org will make this program available to any individual real_estate agent or lender that desires this assistance to complete a home purchase charged a fee by org in consideration for allowing his or her home to participate in the program the fee to be charged to the home seller will be equal to the a the gift which org will make to any prospective purchase of the home plus b of the purchase pnice of the home which will be used to further provide assistance to further home buyers the gift funds will come from org's pre-existing pool of funds and no pan of the home seller participation fee will be given to the home buver except for the making of the gift outlined above org will not be a party expressly or implicitly to the purchase of the home or the financing of said purchase and org vill not warrant the condition of the property the making of anv gift under org’s program shall be subject_to availability of for sre a form 886-a rev sss ee deparume nt of the treasun - inte mal revenue service page -2 or ‘oi name of taxpave org satie ae es tat el whi ne trae explanation of items scene auie ne exhibr ce year period endec zoxxil pre-existing funds and org shall rot be obligated to make anv gift if sufficient gift tunas are not available org 's application_for xemption stated that is scurces of financial supper were e e o b a f seller's fees initial capitalization and other contributions regarding fundraising and contnbutions org’s application_for exempuon stated org will not have any fundraising programs vears federal returns org filed form_990 for the calendar_year ended december 2cxx it was not required to file and did not file form 990-t the organization was required to file form_941 however no form_941 was filed operation of org foundation inc ’s down payment assistance program org through its website www org org promotes its dpa program to lenders loan officers mortgage brokers real_estate agents utle insurers buyers and sellers many of the panicipants in org's dpa program utilized various mortgage companies or banks for the financing for their home purchase seventy per cent of the loans were fha loans to qualify fora federally insured mortgage a buver must make a down payment in a specified minimum amount generally equal to of the purchase pnce to qualify under applicable department of housing and f orm 886-a rev deparume nt of the treasury - internal_revenue_service page -3- ee s8b- a a nave cf tea org explanation of items ee ohegue nowe exhibr o year penod fe ndec sanie payment urban development hud ruies such a buver may cniv receive gifts tc use tor the down payment ircm a relative empiover iabor union chantabie crganization close fnend governmental agency or public enut the seller cannot ican money tc the buyer tor the down the org website sets forth the following guidelines for how its down payment assistance program works the homebuyer must be fully approved for a loan that allows the use of gift funds for dow payment and or closing costs the homebuyer must purchase a property that is enrolled with org foundation and the lender gift funds can be used to purchase homes condominiums townhouses and even apartment buildings up to four units the property must be the homebuyer’s pnmarvy residence acceptable to a t it is understood that a settlement statement for this property sale will be provided to org foundation for their review pnor to closing the homebuyer may not receive any cash back from closing and all unused gift funds will be retumed to org foundation if closing and funding are not complete within three days of the contractually scheduled close date then all parties agree to the unrestricted un-depleted and immediate return of org foundation gift funds all parties acknowledge that org foundation is not a party to the sales contract and agree i seller completes the sellers application panucipating home addendum - pre-approved buver contracts for the purchase of seller's home and makes a request for gitt funds from org foundation using the homebuver application and gift request - acomplete lender's copy package along with completed homebuyer application and gitt request is submitted tc org foundation for approval and gift award the copy package form 886-a rev -68 tx partment of the treas ury - internal_revenue_service page -4 se 88o6- a _ name of taxpave org eran sent we es on -fieme reve explanation of items wes - ns senequit exhitr year period enaec zorke free and org foundation forms must pe received within aavs cf purchase contract execuuion or three business days prior to closing whichever is sooner documents can be faxed tol org foundation contacts title’ escrow agent for winng instructions and forwards org foundation closing instructions for their review upon title escrow agent's written acceptance of org foundation closing instructions gift funds are wired for the benefit of homebuver pnor to closing org foundation receives a preliminary settlement statement for review and approval after successful closing the title escrow agent forwards all atc completed conditions to org foundation and receives a funding number for disbursement under the terms of org’s sellers application participating home addendum sellers application the seller agrees to contribute a specified fee to org upon closing and funding of the sale of the home the fee comes from the proceeds of the sale the sellers application also provides that in the event the sale does not close or complete the seller does not pay the fee for individual sellers the fees rangedfrom of the total sale price with sales prices ranging from dollar_figure to dollar_figure as reported on the uss department of housing and urban development settlement statements for the transactions to the organization’s website informs homebuyers that gift funds can be used to pay for any of the following home- purchase related costs down payment the portion of the home's value that the lender requires as a cash investment typically the org foundation works in conjunction with high loan to value ltv loan programs requiring no more thana down pavment closing or settlement costs charges for services provided by third parties and required by the insuring or lending entity these charges may include the actual amounts expended for a survey ttle examination title insurance attomey’s fees credit reports flood certif ication tax service termite inspection appraisal fees mortgage_insurance document preparation fees filing and recording fees as well as city county and state transfer or mortgage tax mortgage broker's fees org foundation gift funds mav only be used to pav broker processing fees up to dollar_figure and documented couner fees up tc dollar_figure org foundation gift funds may not be used to pay any fee that is not reasonable for the service provided prepaid expenses funds required tor the establishment of an escrow account to be used for the future pavment of property taxes homeowners insurance or association fees form 886-a rev -6 department of the treasury - internal re venue service page -5 tet ci tke trae cs explanation of items late mh ne ote ses name of taxpaver rg scheauie nc c xhibr dollar_figure year period enacc 2cxxk12 repayment of bad_debts org foundation gift funds can be used tc repay only those collections charge off s liens and judgments that are conditioned by the lender and reouirec tor loan approval org foundation in its sole discretion will determine the maximum allotment for this purpose please note that some loan programs do not allow the use of git funds for this purpose ‘as can be seen from the above under org's dpa program buvers receive gifts of the funds needed for their down payments buyers were eligible to participate only if they purchased houses from sellers that had agreed to org’s contractual terms requiring sellers to pay org amounts qual to the down payment gifts buyers received under org’s dpa program in addition org required sellers to pay it an administrative fee ranging from of the purchase_price org claimed that the sellers’ payments were not provided directly to the buyers but instead were used to replenish the pool of funds used to provide gifts to subsequent buyers the organization’s application_for exempuon insert explicitly states that the down payment gift to in essence these transactions resuk in a circular flow of the money the sellers make payments to org the organization provides those same funds to the buyers who in rum use the funds to the panes to the down payment assisted real_estate transactions including the realtors mongage brokers and lenders benefited more than incidentally from org's operations the references below from the organization's website clearly demonstrate this benefit sellers org's website advenised that its dpa program financially benefits sellers by providing them with ready buyers enabling the sellers to sell for higher prices and allowing them to sell faster due to the larger pool of potential buyers thereby reducing the costs associated with real_estate remaining unsold for an extended penod for example org advertised on its website as follows ee form 886-a rev de partment of the treasun - internal revenuc service page -6- name of taxpayer org giiet shah imeme beara p can explanation of item scnece no exnion year penod ended lox reduced marketing time imagine what adding the werds ‘no down payment or closing costs tc vour ad or yard signi will de for vour s ling opportunities higher sales_price seller's using the org to facilitate the sale of their property can expect to receive a full market_value offer from the hom buver hassle free the initial offer from the homebuyer will be full price imagine that ne messv or illegible counteroffers increase your market of available buyers every amencan wants to own a home however many do not have the inital cash investment for down payment and closing costs org foundation gives this realtors org’s website tells reahors i f you are representing a buyer with special financial needs or a seller whose property is languishing allow org foundation to match its available gift funds to your buyer or supply a qualified buyer to your seller whatever the case org foundation's goal is to eliminate the bamers to homeownership in addition to lenders and mortgage brokers being able to increase government and conventional onginations review of the hud settlement documents for the down payment assistance transactions revealed the presence of veld spread premiums ysps paid to mortgage brokers the ysps were identified on the settlement documents on line item items payable in connection with loan the organization’s president president indicated that ysps were paid to the mongage brokers by the lenders for getting a buver to take a higher interest rate loan versus a lower interest rate for which the home buyer was eligible stating the broker gets kickback from morgage company for higher interest rate instead of charging onginations fees that could resuh in higher closing costs buyers were unaware that ysps were being paid although the homebuvers were receiving down payment assistance from org they were obligated to making higher mortgage payments as a result of ysps purchase prices that were increased to account for the down pavment assistance and higher interest rates and other closing costs spread over the org's program materials explicitly state life of the loan broker's fees org expects brokers or retail lenders tc ear their contribution through vield spread premium or up-selling the rate org gift funds may only be used to pay broker processing fees up to and documented courier fees up to dollar_figure org gift funds form 886-a hev deparume nt of the treasun - internal_revenue_service page -7 8b6-a zr name of taxpay er org - peeeres eat explanation of items ti see an ‘ screque ne exnibn s year penod endec 2cxxiz - j mav not be us tor the service provided c ic pav ongination or auscount pcints cr anv fec that is not reasonable in addiuon the organization's website states processing fees up tc dollar_figure and documented couner fees up to dollar_figure org foundation gift funds may not be used to pay any fee that is not reasonable for the service provided in xx org assisted the following brokers in receiving a total of dollar_figure in yield spread premiums as follows co-1 co-2 co-3 other parties benefited by org’s dpa program broker president’s daughter-in-law broker was the sole broker for the city state office of co-1 co-1 a national firm in 20xx the city state office of co-1 brokered transactions between buyers and sellers co-1 received a ysp for each of these transactions law argument of org’s ‘dpa sec_1_501_c_3_-1 of the income_tax regulations provides that an organization operates exclusively for xempt purposes only if it engages pnmanily in activities that accomplish exempt purposes specified in sec_5 c an organization must not engage in substantial activities that fail to further an cxempt purpose in 326_us_279 the supreme coun held that the presence of a single nonexempt purpose if substantial in nature wil destroy the exemption regardless of the number or imponance of truly exempt purposes sec_1_501_c_3_-1 provides that ar organization is not organized or operated exclusively tor xe mpt purposes unless it serve sec_4 public rather than a private interest to form 886-a rev department of the treasury - internal_revenue_service page -8- forr a a name of taxpaver org aaa aaa _explanation of item pieat at on es a seaec lue ne cc exhier year period endec 2oxniz sanam ne meet this requirement it is necessary 1or an organization tc establish that it is not organized or operated for the benefit of pnvate interests sec_1 c -1 d defines the term charitable for sec_5c1 c purposes as including the relief of the poor and distressed or of the underprivileged and the promouon of social welfare by organizations designed to jessen neighborhood tensions to eliminate prejudice and discrimination or to combat community deterioration the term charitable also includes the advancement of education id sec_1 c - d i provides in part that the term educational for c purposes relates to the instruction of the public on subjects useful to the individual and beneficial to the community sec_1_501_c_3_-1 provides that an organization that operates a trade_or_business as a substantial part of its activities may meet the requirements of sec_501 if the trade_or_business furthers an xémpt purpose and if the organization's primary purpose does not consist of carrying on an unrelated_trade_or_business related_services to pregnant women including delivery room assistance and placed children with adoptive parents qualified for exempuon under sec_501 the count concluded that the organization did not qualify for exemption under sec_501 because its primary activity was placing children for adoption in a manner indistinguishable from that of a commercial adoption agency the coun rejected the organization’s argument that the adoption services merely complemented the health-related services to unwed mothers and their children rather the court found that the health- related_services were merely incident to the organization's operation of an adoption service which in and of itself did not serve an exempt_purpose the organization’s sole source of support was the fees it charged adoptive parents rather than contnbutions from the public the coun also found that the organization competed with for-profit adoption agencies engaged in substantial advertising and accumulated substantial profits accordingly the coun found that the business_purpose and not the advancement of educational and chantable activities purpose of plaintiff's adoption service is its primary goal and held that the organization was not operated exclusively for purposes descnbed in sec_501 easter house cl ce pincite in 92_tc_1053 the court held that an organization that operated a schoo to train individuals for careers as political campaign professionals but that could not establish that it operated on a nonpartisan basis did not exclusiveh serve purposes described in sec_5 c because it also served private interests more than incidemally the court found that the organization was created and funded bv persons affiliated with entities of a particular poliucal party and that most of the organization's graduates worked in campaigns for the party's candidates consequently the coun concluded that the organization conducted its educational activities with the objective of benefiting the party's candidates and entlties although the candidates and entities benefited were not organization insiders the coun ea rrl m form 886-a rev o oe paren of the te department of the treasun - intemal revenue service page -9 ee r ‘name af o name of taxpaver org n t expianation of items - schedue ne exhibr cc year penod f ndec eoxxki arvn j stated that the conterral of benefits on disinterested persons whe are not members of a chantabie ciass mav cause an organizauon to serve g private interest within the meaning of sec_1 c d t the coun concluded v stating that even if the politicai party's candidates and entities did comprise a chantabie class the organizauion would bear the burden of proving that its acuviues benefited members of the class in non-select manner amencan campaien academy in aid to anisans inc v commissioner t c the count held that an organization t c pincite organization marketed only handicrafts it purchased in bulk from communities of craftsmen the organization did not market the kind of products produced by studio craftsmen nor did it market purpose of the organization's activity was to benefit disadvantaged communities the organization's commercial activity was not an end in itself but the means through which the organization pursued promotional methods eg advertising and the extent to which the organization receives chanitable donations see also 950_f2d_365 7th cir holding that a religious_organization which ran restaurants and health food stores in furtherance of its health munistry did not qualify for tax-exempt status because it was operated for substantial commercial purposes and not for exclusively exempt purposes revrul_67_138 1967_1_cb_129 held that helping low-income persons obtain adequate and affordable housing is a charitable acuvity because it relieves the poor and distressed or underprivileged in revrul_67_138 the organization carried on several activities directed to assisting low-income families obtain improved housing including conducting a training course on vanous aspects of homebuilding and homeownership coordinating and supervising joint construction projects purchasing building sites for resale at cost and lending aid in obtaining home construction loans form 886-a rev os ra department of the treasury - internal re ve nue service -- page -1c- or cg name of taxpaver org explanation of item - ter sion -dollar_figure --__ scneaiie nec xhipr - year’ period endec -o2xi2 --_ rev_rul -585 ce discussed four situations of organizations providing housing anc whether each qualified as chantabie within the meaning of sec_5c1 c situation descnbed ar organization formed to construct new homes and renovate existing homes for sale to low-income families who could not obtain financing through conventional channels the organization also provided financial aid to low- income families eligible for loans under a federal housing program for those who did not have the ne cessary down payment the organization made rehabilitated homes available to families who could not qualify for any type ot mortgage when possible the organization recovered the cost of the homes through very small periodic_payments but its operating funds were obtained from federal loans and contnbutions from the general_public the revenue_ruling held that by providing homes for low-income families who otherwise could not afford them the organization relieved the poor and distressed ethnic imbalances in the community as the activities were designed to eliminate prejudice and discrimination and to lessen neighborhood tensions the revenue_ruling held that the organization was engaged in charitable activities within the meaning of sec_501 the organization developed an overall plan for the rehabilitation of the area sponsored a renewal project and involved residents in the area renewal plan the organization also purchased an apartment building that it rehabilitated and rented at cost to low and moderate income families with a preference given to residents of the area the revenue_ruling held that the organization was described in sec_501 because its purposes and activities combated community deterioration regulations moderate-income families the revenue_ruling held that the organization failed to qualify for exempuon under sec_501 because the organization's program was not designed to provide relief to the poor or further any other charitable purpose within the meaning of sec_501 and the in early the irs issued ry venue ruling 2006_1_cb_915 which describes three organizations involved in providing down payment assistance and determines whether each qualifies for exe mpt status under sec_5c1 c the organizauon descnbed in situation makes assistance available to low-income families to purchase decent and safe homes throughout the metropolitan area in which it is located individuals are eligible to parucipate if they are low-income and have the employment history and financial history to qualify tor a mortgage with the exception that they di not have the funds necessary for down payments form 886-a rev department of the treasur - intemal revenue service page - a name of taxpayer org wes iee aa maged anie aa aser a explanation of items sex scnecue noon c year’ferod endee 2oxxi- the organization in situation offers financial seminars conducts educational activities tc prepare the individuals for heme ownership and requires a home inspection report before providing funds for down payment assistance to tund the program the organization conducts broad based fundraising that attracts gifts grants and contnbutions from the general_public further the because the organization described in situation relieves the poor and distressed requires a home inspection to insure that the house is habitable conducts educational seminars has a broad based funding program and has policies to ensure that the organization is not beholden to particular donors the service held that the organization is operated exclusively for charitable purposes and qualifies for exempuon from federal taxation as an organization described in sec_5c1 c the organization described in situation of revrul_2006_27 is like that descnbed in situation except that its staff knows the identity of the party selling the home and may know the identity of other parties involved in the sale the organization receives a payment from the seller the amount of which bears a direct correlation to the amount of down payment assistance provided in substantially_all the cases in which the organization provides assistance to the home buyers and most of its financial support comes from home sellers and related businesses that may benefit from the sale of homes to buyers who receive assistance from the organization rvice held exclusively for xempt purposes and does not qualify for exemption from federal_income_tax as an that the organization described in situation is not operated benefiting private interests even if an organization's activities serve a charitable_class or are otherwise charitable within the meaning of sec_501 it must demonstrate that its activities serve a public rather than a private interest within the meaning of treas reg c -1 d rey rul cb held that an organization that provided housing to low income families did not qualify for exemption under sec_501 because it gave preference to employees of business operated by the individual who also controlled the organization the ruling reasoned that although providing housing for low-income families furthers chantable purposes doing so ina manner that gives preference to emplovees of the founder's business pnmanily serves the pnvate interest of the founder rather than a public interest form 886-a thev department of the treasun - intemal revenue service page - 7s ac vom 86-a namie of taxpave org tree ihe ja an explanation of items i nema restrut seo schedule nc xhibn year period encec 2oxxi2 in k s fund raisers v commussioner t c meme affic us app lenis 2d gir the tax count held and the second circuit affirmed that an organizatior formed te raise funds for distribution tc chantable causes did not qualify tor exemption under sec_5c1 c because its activities resulted in a substantia private benefit to its founders the founders of the organization were the sole owners of k 's place a lounge at which alcoholic beverages were served the founders served as officers of the organization and at times also controlled the organization's board the tax coun found and the second circuit agreed that the founders exercised substantial influence over the attaurs of the organization the organization's business consisted of selling lucky or similar instant win lottery tickets to patrons of k 's place the organization derived most of its funds from its lottery ticket sales the organization solicited no public donations the lottery tickets were sold during regular business hours by the owners of the lounge and their employees from the proceeds of the sales of the lottery tickets the organization made grants to a variety of charitable organizations although supporting charitable organizations may be a charitable acuvity the tax_court nevertheless upheld the commissioner's denial of xempuon to the organization on the ground that the organization's operation resulted in more than incidental private benefit the tax_court held and the second circuit affirmed that a substantial purpose of k 's activities was to benefit k ’s place and its owners by attracting new patrons by way of lottery ticket sales to k j's place and by discouraging existing customers from abandoning k 's place in favor of other lounges where such tickets were available thus the organization was not operated exclusively for exempt purposes within the meaning of sec_501 effective date of revocation an organization may ordinanlly rely on a favorable determination_letter received from the intemal revenue service sec_1_501_a_-1 rev_proc 20xx-9 dollar_figure cross- referencing dollar_figure et seq 20xx-1 cb an organization may not rely on a favorable determination_letter however if the organization omitted or misstated a matenal fact in its application or in supporting documents in addition an organization may not rely on a favorable determination if there is a matenal change inconsistent with exemption in the organization’s character purposes or methods of operation after the determination_letter is issued sec_601_201 n i1 revproc_90_27 the commissioner may revoke a favorable determination_letter for good cause sec_1_501_a_-1 revocation of a determination_letter may be retroactive if the organization omitted or misstated a matenal fact or operated in a manner matenally different from that onginally represented treas reg dollar_figure n rev_proc 2cxx-9 dollar_figure cross-referencing government’s position ernme ntis position org does not qualify as an organization described in lr c sec_5c1 c because it operates a program that does not exclusively serve an xempt purpose descnbed in sec_5c1 c and provides substantial private benefit to persons who do not belong to a chantable class including of the organization's founder dollar_figure et seq the form 886-a rev de partment of the t reas un - internal revenue senice page - ‘een s8bo- name of taxpaver org it aaeie rents eme teasur - etme reveal s explanation of items sen x scnecine nc of exhipr cer year penod ended see chantabie purposes include relief of the poor and distressec see sectior c -1 d of the regulations the organization's down pa ment assistance program does not operate in a manner that establishes that its primary purpose is to address the needs of low-income people by enabling low-income individuals and families te obtain decent sale housing see revrul_76_585 situation the down payment assistance program did not serve exclusively low-income persons despite the representations in its application_for exemption org’s program was not limited to low-income buyers nor was it limited to first-time buyers the organization's electronic records did not include org’s dpa program does not limit assistance to cenain geographic areas or target those areas expenencing deterioration or neighborhood tensions see rev_rul situation down payment assistance ts available for any property that is otherwise able to qualify for a mongage arranging or facilitating the purchase of homes in a broadly defined geographic area does not combat community deterioration or serve other social welfare objectives within the meaning of only an insubstantial portion of the activity of an exempt_organization may further a nonexempt purpose as the supreme coun held in better business bureau of washington d c inc v united_states supra the presence of a single non-exempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes fe ven if org’s dpa disadvantaged communities reliance enurely on home sellers or other real-estate related businesses that stand to benefit from th flowing from their receipt of down payment assistance from org is not outweighed by public benefits flowing from their homeownership real_estate professionals who parucipated in org’s dpa program from real_estate brokers to escrow compamies benefited from increased sales volume and the attendant increase in their compensation mongage brokers benefited not only from increased business volume but from veld spread premiums the manner in which org operated its dpa program shows that the private benefit to the various participants in org's activities was the intended outcome of org's operations rather than a mere incident of such operations the organization's down payment assistance procedures were si form 886-a hev department of the treasun - ine mal revenue service page - fére ij ste name of taxpave org werattoqes cnt explan entered revenag seo sie ation of jtems scheae nc exhibr year period f naec jorxis designed to channel tunds in a circular manner trom the sellers te the buvers and back tc the seliers in the form of increased home prices to finance its down payment assistance activities org rehed exclusively on sellers and other real-estate reiated businesses that stood to benefit from the transactions it facilitated the organization did nc fundraising and received no funds from other sources before providing down payment assistance org’s grantmaking staff took into account whether there was a home seller willing to make a payment to cover the down payment assistance the applicant requested the organization required the home seller to reimburse tt dollar-for- dollar for the amount of funds expended to provide down payment assistance on the seller's home plus an administrative fee of ranging from dollar_figure to dollar_figure per home sale with the average fee being dollar_figure org secured an agreement from the seller supulating to this arrangement pnor to the closing no dpa assistance transactions took place unless org was assured the amount of the down payment plus the fee had been or would be paid_by the seller upon closing utle and escrow comparues after the close of escrow’ the seller's contribution along with anv org as stated in org’s instructions to fees had to be sent to org within hours escrow companies that did not appropnately disburse funds in a timely manner were prohibited from utilizing the org dpa program the organization’s receipt of payments from home sellers corresponding to the amount of the down payment assistance in virtually every transaction indicates that the benefit to home sellers and others involved in the transaction was not a mere accident but rather an intended outcome of org's operations in this respect org is like the organization considered in easter house that provided health care to indigent pregnant women but only when a family willing to adopt a womans child sponsored the care financially consistent with a charitable or educational_organization seeking to serve one or more of the chantable purposes enumerated in sec_501 the manner in which org operated its dpa program shows that the organization was in the business of facilitating sales of homes in a manner indistinguishable from an ordinary trade_or_business in this respect org’s operations were similar operating a trade_or_business of facilitating home sales is not an inherently charitable acuvity unlike the trade_or_business in aid to artisans org’s trade_or_business was not utilized a sec_3 mere instrument of furthenng charitable purposes but was an end in itself org provided services to home sellers for which it charged a market rate fee the organization did not market its services pnmarily to persons within a chantable class org’s primary goal consisted of maximizing the fees it denved from facilitating the sales of real_property the organization did not solicit or receive organizations considered in amencan campaign academy and faster house a substantia part of org's activities furthered commercial rather than exempt purposes based on the foregoing org has not operated exclusively for xempt purposes and accordingly is not enutled to exempuon under sec_5c1 c form 886-a rev departme nt of the treasury - internal_revenue_service page -15- here te name of taxpaver org turd of ne see explanation of items en ettema reveruc dollar_figure schecwe nc exhibr year penod f ndec zonk org's exemption is proposed to be revoked back to the organization's inception because the organization operated in manner matenally difterent from that represented in its application_for exemption in its applicauon for exempuon signed under penalues of perjury on org represented that its purpose was to provide down payment assistance program for low income individuals and families and that its down payment assistance w ould be provided only tc individuals who have financial need for such services and who complete the educational requirements designed to increase the likelihood of permanent home ownership despite these representauons in jts application_for exemption org does not have any income limitations for its dpa program and did not screen applicants for down payment assistance based on income the electronic records provided by org did not include data on the buvers’ incomes and gave ne indication that org screened on such data rather org’s dpa program provided gifts to any homebuyers who qualified for a loan org has never engaged in any educational activities revocation of a determination_letter mav be retroactive if the organization operated in a manner matenally different from that onginally represented sec_601_201 n i rev_proc 20xx-9 because org has operated in a manner matenally different from that represented in its application_for exempuon retroactive revocation of org’s determination_letter is justified conclusion in order to qualify for exemption under sec_50l c an organization must be both organized and operated to achieve a purpose which is described under that code section org’s dpa program was not operated in accordance with the internal_revenue_code and regulations that govern qualification for tax exemption under sec_501 of the code the organization provided down payment assistance purportedly in the form of a gift to individuals and families for the purchase of a home org offered its down payment assistance to interested buvers regardless of the buyers’ income level or need the organization’s dpa activities did not target neighborhoods in need of rehabilitations or other relief such as lessening neighborhood tensions or eliminating prejudice and discrimination homebuyers sellers reakors lenders and title companies regardless of the buyers’ income levels or need and regardless of the condition of the community in which the homes were located alliances were built with the realtors lenders home builders mortgage brokers and title companies to ensure future business for the mutual benefit of the participants org did not engage in any educational or counseling activities or in any other activities that further chantable purposes because org’s primary activity was not conducted in a manner designed to turther sec_5c1 c purposes org was not operated exclusively for exempt purposes within the meaning of sec_5c1 c for the foregcing reasons revocation of exempt status is proposed form 886-a hev department oi the treasun - internal re venue service page - on ferz 886-a oo -- name of taxpaver org tess _ ce co ness f xplanation of ite ms - rs ae tat ser -- a scheaule ne c exhibir ect year penod ef naec 2cxx12 a the tacts show that in org operated in manner matenallv different from that represented in its ferm application accordingly the revocation js proposed to be effective retroactively tc taxpayer’s posit on org s position with tespect to the issues facts applicable law and government's position as discussed in this report is unknown form 886-a rev department of the treasury - intermaal revenue service page -17-
